                                  Case 19-10689-KG                        Doc 1            Filed 04/01/19         Page 1 of 20

       Fill in this information to identify the case:
      United States Bankruptcy Court for the:

                             District of   Delaware
                                           (State)
      Case number (If known):   19-                             Chapter       11                                                              Check if this is an
                                                                                                                                              amended filing



 Official Form 201

 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  04/16

 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
 number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


 1.       Debtor’s name                              Lawter International Inc.


 2.       All other names debtor used
          in the last 8 years

          Include any assumed names,
          trade names, and doing
          business as names



 3.       Debtor’s federal Employer
          Identification Number (EIN)                 3       6 – 1       3        7   0       8   1      8



 4.       Debtor’s address                           Principal place of business                                    Mailing address, if different from principal
                                                                                                                    place of business

                                                     180 East Broad Street
                                                     Number           Street                                        Number           Street




                                                     Columbus, Ohio 43215
                                                     City                              State           ZIP Code     City                        State      ZIP Code

                                                                                                                    Location of principal assets, if different from
                                                                                                                    principal place of business


                                                     Franklin
                                                     County                                                         Number           Street




                                                                                                                    City                        State      ZIP Code




 5.       Debtor’s website (URL)


 6.       Type of debtor                                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                            Partnership (excluding LLP)
                                                            Other. Specify:




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 1
                                  Case 19-10689-KG                  Doc 1        Filed 04/01/19             Page 2 of 20
       Debtor    Lawter International Inc.                                                           Case number (if known)
                 Name




 7.      Describe debtor’s business          A. Check one:
                                                    Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                    Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                    Railroad (as defined in 11 U.S.C. § 101(44))
                                                    Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                    Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                    Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                    None of the above

                                             B. Check all that apply:
                                                    Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                    § 80a-3)
                                                    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                  http://www.uscourts.gov/four-digit-national-association-naics-codes.

                                             3       2       5      1


 8.      Under which chapter of the          Check one:
         Bankruptcy Code is the debtor
         filing?                                    Chapter 7
                                                    Chapter 9
                                                    Chapter 11. Check all that apply:
                                                              Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                              affiliates) are less than $2,566,050 on a consolidated basis (amount subject to adjustment
                                                              on 4/01/19 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a
                                                              small business debtor, attach the most recent balance sheet, statement of operations, cash-
                                                              flow statement, and federal income tax return or if all of these documents do not exist, follow
                                                              the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                              accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities
                                                              and Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of
                                                              1934. File the Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                              under Chapter 11 (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule 12b-2.
                                                     Chapter 12


 9.      Were prior bankruptcy               No
         cases filed by or against the
         debtor within the last 8            Yes.        District                             When                                 Case number
         years?                                                                                           MM / DD / YYY
         If more than 2 cases, attach a                  District                             When                                 Case number
         separate list.
                                                                                                          MM / DD / YYY


 10.     Are any bankruptcy cases            No
         pending or being filed by a
         business partner or an              Yes.        Debtor      See Attachment 1.                                    Relationship    Affiliate
         affiliate of the debtor?
                                                         District    Delaware                                             When            Date hereof
         List all cases. If more than 1,
         attach a separate list.                                                                                                          MM / DD / YYY

                                                         Case number, if known


Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                  Case 19-10689-KG                      Doc 1        Filed 04/01/19              Page 3 of 20
       Debtor    Lawter International Inc.                                                               Case number (if known)
                 Name




 11.     Why is the case filed in this            Check all that apply:
         district?
                                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                                         days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                                         any other district.
                                                         A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this
                                                         district.


 12.     Does the debtor own or have                 1   No
         possession of any real                          Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
         property or personal                            needed.
         property that needs
         immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                                safety.
                                                                What is the hazard?
                                                                It needs to be physically secured or protected from the weather.
                                                                It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                                attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                                assets or other options).
                                                                Other


                                                         Where is the property?
                                                                                        Number         Street




                                                                                        City                                             State          ZIP Code


                                                         Is the property insured?
                                                                No.
                                                                Yes. Insurance agency


                                                                      Contact name


                                                                      Phone



                Statistical and administrative information


 13.     Debtor’s estimation of                    Check one:
         available funds                                 Funds will be available for distribution to unsecured creditors.
                                                         After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                                         creditors.


 14.     Estimated number of                             1-49                                  1,000-5,000                            25,001-50,000
         creditors                                       50-99                                 5,001-10,000                           50,001-100,000
                                                         100-199                               10,001-25,000                          More than 100,000
       *Consolidated for all Debtors                     200-999


 15.     Estimated assets                                $0-$50,000                            $1,000,001-$10 million                 $500,000,001-$1 billion
                                                         $50,001-$100,000                      $10,000,001-$50 million                $1,000,000,001-$10 billion
                                                         $100,001-$500,000                     $50,000,001-$100 million               $10,000,000,001-$50 billion
       *Consolidated for all Debtors                     $500,001-$1 million                   $100,000,001-$500 million              More than $50 billion
 1
  The Debtor does not believe it owns or possesses any real or personal property that poses or is alleged to pose a threat of imminent and identifiable harm to the
 public health or safety.
Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 3
Case 19-10689-KG   Doc 1   Filed 04/01/19   Page 4 of 20
                Case 19-10689-KG               Doc 1        Filed 04/01/19            Page 5 of 20



                       ATTACHMENT 1 TO VOLUNTARY PETITION

         On the date hereof, each of the affiliated entities listed below (collectively, the “Debtors”)
will file or has filed a voluntary petition for relief under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101–1532, in the United States Bankruptcy Court for the District of Delaware
(the “Court”). Contemporaneously with the filing of their voluntary petitions, the Debtors are
filing a motion with the Court requesting that their chapter 11 cases be consolidated for procedural
purposes only and jointly administered.

                        Debtor Name                                                             Federal EIN
                    Hexion Holdings LLC                                                         XX-XXXXXXX
                         Hexion LLC                                                             XX-XXXXXXX
                         Hexion Inc.                                                            XX-XXXXXXX
                   Lawter International Inc.                                                    XX-XXXXXXX
           Hexion CI Holding Company (China) LLC                                                XX-XXXXXXX
                     Hexion Nimbus Inc.                                                         XX-XXXXXXX
              Hexion Nimbus Asset Holdings LLC                                                  XX-XXXXXXX
                    Hexion Deer Park LLC                                                        XX-XXXXXXX
                      Hexion VAD LLC                                                            XX-XXXXXXX
                 Hexion 2 U.S. Finance Corp.                                                    XX-XXXXXXX
                 Hexion HSM Holdings LLC                                                        XX-XXXXXXX
                   Hexion Investments Inc.                                                      XX-XXXXXXX
                   Hexion International Inc.                                                    XX-XXXXXXX
          North American Sugar Industries Incorporated                                          XX-XXXXXXX
            Cuban-American Mercantile Corporation                                               XX-XXXXXXX
                   The West India Company                                                       XX-XXXXXXX
                   NL Coop Holdings LLC                                                         XX-XXXXXXX
               Hexion Nova Scotia Finance, ULC                                                     N/A




                      Attachment 1 to Voluntary Petition for Non-Individuals Filing for Bankruptcy
                  Case 19-10689-KG             Doc 1      Filed 04/01/19         Page 6 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           x
    In re:                                                 :       Chapter 11
                                                           :
    HEXION HOLDINGS LLC, et al., 1                         :       Case No. 19-______ ( )
                                                           :
                            Debtors.                       :       Joint Administration Requested
                                                           x

                           CONSOLIDATED LIST OF CREDITORS
                         HOLDING 30 LARGEST UNSECURED CLAIMS


        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed
voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C §§
101-1532 (the “Bankruptcy Code”). Pursuant to Federal Rule of Bankruptcy Procedure
1007(d), the following is a consolidated list of the Debtors’ creditors holding the thirty (30)
largest unsecured claims (the “Creditor List”) based on the Debtors’ unaudited books and
records as of March 8, 2019.

        The Creditor List does not include (i) persons that come within the definition of “insider”
set forth in 11 U.S.C. § 101(31) or (ii) secured creditors unless the value of the collateral is such
that the unsecured deficiency places the creditor among the holders of the 30 largest unsecured
claims.

        The information contained herein shall not constitute an admission of liability by, nor is it
binding on, the Debtors. Moreover, nothing herein shall affect the Debtors’ rights to challenge
the amount or characterization of any claim at a later date. The failure to list a claim as
contingent, unliquidated or disputed does not constitute a waiver of the Debtors’ rights to contest
the validity, priority and/or amount of any such claim at a later date.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’ corporate
headquarters is 180 East Broad Street, Columbus, Ohio 43215.
                                              Case 19-10689-KG                   Doc 1        Filed 04/01/19             Page 7 of 20
 
           Debtor name: Hexion Holdings LLC, et al.                                                     _

           United States Bankruptcy Court for the District of Delaware

           Case number (If known):     19-                                                                                                  ☐ Check if this is an
                                                                                                                                               amended filing




         Official Form 204
         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
         Unsecured Claims and Are Not Insiders                                                                                                                                12/15

         A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not
         include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the
         unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.


          Name of creditor and complete mailing           Name, telephone number, and email    Nature of the     Indicate if     Amount of unsecured claim
          address, including zip code                     address of creditor contact          claim (for        claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                               example, trade    contingent,     claim amount. If claim is partially secured, fill in total
                                                                                               debts, bank       unliquidated,   claim amount and deduction for value of collateral or
                                                                                               loans,            or disputed     setoff to calculate unsecured claim.
                                                                                               professional
                                                                                               services, and
                                                                                               government
                                                                                               contracts)

                                                                                                                                 Total claim, if      Deduction for         Unsecured
                                                                                                                                 partially            value of              claim
                                                                                                                                 secured              collateral or
                                                                                                                                                      setoff
          Wilmington Trust, National Association Jane Schweiger                                10.375% First-                    $560,000,000            Unknown              Unknown 
     1
          50 South Sixth St, Ste 1290            Tel: 612-217-5632                             Priority Senior
          Minneapolis, MN 55402-1544             Fax: 612-217-5651                             Secured Notes
                                                 Email: jschweiger@wilmingtontrust.com         due 2022




          Wilmington Trust, National Association Jane Schweiger                                10.000% First-                    $315,000,000            Unknown              Unknown 
     2
          50 South 6th St, Ste 1290              Tel: 612-217-5632                             Priority Senior
          Minneapolis, MN 55402-1544             Fax: 612-217-5651                             Secured Notes
                                                 Email: jschweiger@wilmingtontrust.com         due 2020

          Wilmington Trust, National Association Jane Schweiger                                6.625% First-                     $1,550,000,000          Unknown              Unknown 
     3
          50 South 6th St, Ste 1290              Tel: 612-217-5632                             Priority Senior
          Minneapolis, MN 55402-1544             Fax: 612-217-5651                             Secured Notes
                                                 Email: jschweiger@wilmingtontrust.com         due 2020

          Wilmington Savings Fund Society, FSB Patrick Healy                                   13.75% Senior                     $225,000,000            Unknown              Unknown
     4
          500 Delaware Avenue                    Tel: 302-792-6009                             Secured Notes
          Wilmington, DE 19801                   Fax: 302-421-9137                             due 2022
                                                 Email: phealy@wsfbank.com
          Wilmington Trust, National Association Jane Schweiger                                9.00% Second-                     $574,016,000            Unknown              Unknown
     5
          50 South 6th St, Ste 1290              Tel: 612-217-5632                             Priority Senior
          Minneapolis, MN 55402-1544             Fax: 612-217-5651                             Secured Notes
                                                 Email: jschweiger@wilmingtontrust.com         due 2020




  
 

 

                                             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
 
                                        Case 19-10689-KG                   Doc 1         Filed 04/01/19             Page 8 of 20


        Debtor         Hexion Holdings LLC, et al.                                                         Case number (if known)
                      Name


         Name of creditor and complete               Name, telephone number, and email    Nature of the     Indicate if     Amount of unsecured claim
         mailing address, including zip code         address of creditor contact          claim (for        claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                          example, trade    contingent,     claim amount. If claim is partially secured, fill in
                                                                                          debts, bank       unliquidated,   total claim amount and deduction for value of
                                                                                          loans,            or disputed     collateral or setoff to calculate unsecured claim.
                                                                                          professional
                                                                                          services, and
                                                                                          government
                                                                                          contracts)
                                                                                                                            Total claim,       Deduction for       Unsecured
                                                                                                                            if partially       value of            claim
                                                                                                                            secured            collateral or
                                                                                                                                               setoff

         Bny Mellon Corporate Trust             Raymond O'Neill                      9.2% Borden                                                                 $74,000,000
    6
         500 Ross Street, 12th Floor            Tel: 412-236-1201                    Debentures due
         AIM # 154-1275                         Email: raymond.k.oneil@bnymellon.com 2021
         Pittsburgh, PA 15262




         Bny Mellon Corporate Trust             Raymond O'Neill                      7.875% Borden                                                               $189,000,000
    7    500 Ross Street, 12th Floor            Tel: 412-236-1201                    Debentures due
         AIM # 154-1275                         Email: raymond.k.oneil@bnymellon.com 2023
         Pittsburgh, PA 15262

         Blue Cube Operations LLC               Davor Safor                               Trade Vendor                                                           $7,035,673.00
    8    33163 Collection Ctr Dr                Tel: 302-373-2400
         Chicago, IL 60693-0331                 Email: dsafar@olinbc.com

         Southern Chemical                      Jan Spin                                  Trade Vendor                                                           $7,018,791.00
    9    2 Northpoint Dr, Ste 975               Tel: 832-448-7100
         Houston, TX 77060                      Fax: 832-448-7102
                                                Email: jspin@southernchemical.com
       Mitsubishi                               Mark Vassar                               Trade Vendor                                                           $5,847,094.00
    10 655 3rd Ave, 19th Fl
                                                Tel: 212-687-9030
       New York, NY 10017                       Fax: 212-687-2810
                                                Email: mvassar@mgc-a.com
       OCI                                      Sergio Quadros                            Trade Vendor                                                           $3,789,381.00
    11 11767 Katy Freeway, Ste 1140
                                                Tel: 832-372-0001-106
       Houston, TX 77079-1731                   Fax: 832-379-0002
                                                Email: sergio.quadros@ocinitrogen.com
       Dystar LP                                Ron Pedemonte                             Trade Vendor                                                           $3,610,843.00
    12 9844 A Southern Pine Blvd
                                                Tel: 704-561-3031
       Charlotte, NC 28273C                     Fax: 704-561-3006
                                                Email: ron.pedemonte@dystar.com




 
 
 

                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
 
                                         Case 19-10689-KG                Doc 1         Filed 04/01/19            Page 9 of 20

      Debtor         Hexion Holdings LLC, et al.                                                     Case number (if known)
                    Name


       Name of creditor and complete               Name, telephone number, and email     Nature of       Indicate if     Amount of unsecured claim
       mailing address, including zip code         address of creditor contact           the claim       claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                         (for            contingent,     claim amount. If claim is partially secured, fill in
                                                                                         example,        unliquidated,   total claim amount and deduction for value of
                                                                                         trade debts,    or disputed     collateral or setoff to calculate unsecured claim.
                                                                                         bank loans,
                                                                                         professional
                                                                                         services, and
                                                                                         government
                                                                                         contracts)

                                                                                                                         Total claim,       Deduction for       Unsecured
                                                                                                                         if partially       value of            claim
                                                                                                                         secured            collateral or
                                                                                                                                            setoff
       Methanex                                Karine Delbarre                           Trade Vendor                                                         $3,549,397.00
    13 135 South Lasalle St, Dept 2927         Tel: 972-702-0909
       Chicago, IL 60606                       Fax: 972-702-0910
                                               Email: kdelbarre@methanex.com
       HA International LLC                    Mike Feehan                               Trade Vendor                                                         $2,054,659.00
    14 630 Oakmont Ln                          Tel: 630-575-5700
       Westmont, IL 60559                      Fax: 630-575-5811
                                               Email: mike.feehan@ha-international.com
       Occidental Chemical                     Kevin Connors                             Trade Vendor                                                         $1,862,816.00
    15 P.O. Box 360472M                        Tel: 800-699-0324
       Pittsburgh, PA 15251                    Fax: 713-985-1491
                                               Email: kevin_m_connors@oxy.com
       Sumitomo Corp of Americas               Kurt Yoshikawa                            Trade Vendor                                                         $1,765,885.00
    16 91021 Collections Ctl Dr
                                               Tel: 713-653-8491
       Chicago, IL 60693                       Fax: 713-653-8472
                                               Email: kei.yoshikawa@sumitomocorp.com
       Univar USA Inc                          Roger Landmann                            Trade Vendor                                                         $1,725,959.00
    17 13009 Collections Ctr Dr
                                               Tel: 800-234-4588
       Chicago, IL 75284-9027                  Fax: 208-467-2650
                                               Email: roger.landmann@univar.com
       Grief Inc                               Louis Villasor                            Trade Vendor                                                         $1,550,502.00
    18 P.O. Box 88879
                                               Tel: 281-216-8236
       Chicago, IL 60695-1879                  Email: louis.villasor@greif.com
       Advansix, Inc.                          Paul Sanders                              Trade Vendor                                                         $1,388,543.00
    19 115 Tabor Dr
                                               Tel: 973-727-0143
       Morris Plains, NJ 07950-2546            Email: paul.sanders@advan6.com
       Altivia Petrochemicals LLC              Tim Duhe                                  Trade Vendor                                                          $1,261,538.00
    20 1100 Louisiana St, Ste 4800
                                               Tel: 713-658-9000
       Houston, Tx 77002-5227                  Fax: 713-658-0102
                                               Email: tdune@altivia.com




 
 
 

                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
 
                                       Case 19-10689-KG               Doc 1        Filed 04/01/19            Page 10 of 20


      Debtor        Hexion Holdings LLC, et al.                                                    Case number (if known)
                    Name


       Name of creditor and complete              Name, telephone number, and email       Nature of the    Indicate if     Amount of unsecured claim
       mailing address, including zip code        address of creditor contact             claim (for       claim is        If the claim is fully unsecured, fill in only
                                                                                          example, trade   contingent,     unsecured claim amount. If claim is partially
                                                                                          debts, bank      unliquidated,   secured, fill in total claim amount and
                                                                                          loans,           or disputed     deduction for value of collateral or setoff to
                                                                                          professional                     calculate unsecured claim.
                                                                                          services, and
                                                                                          government
                                                                                          contracts)




                                                                                                                           Total        Deduction for       Unsecured
                                                                                                                           claim, if    value of            claim
                                                                                                                           partially    collateral or
                                                                                                                           secured      setoff
       BASF Corp                              Justine Smith                               Trade Vendor                                                    $1,235,802.00
    21 P.O. Box 360941                        Tel: 973-245-6211
       Pittsburgh, PA 15251-6941              Email: justine.smith@basf.com

       Waxian International LLC               Sean Fales                                  Trade Vendor                                                    $1,159,285.00
    22 1 Engle St, Ste 204                    Tel: 201-494-4533
       Englewood, NJ 07631                    Fax: 201-494-4534
                                              Email: sean.fales@waxianinternational.com
       Wanhua Chemical (America) Co Ltd       Matthew Kalesza                             Trade Vendor                                                    $1,117,862.00
    23 3803 W Chester Pike, Ste 240           Tel: 302-7662954
       Newtown Square, PA 19073               Fax: 973-939-8400
                                              Email: matthew.kalesza@us.whchem.com

       Dana Transport Inc                     Rita Datzek                                 Trade Vendor                                                    $1,111,555.00
    24 210 Essex Ave E                        Tel: 317-841-4200
       Avenel, NJ 07001                       Fax: 317-841-8259
                                              Email: rdatzek@liquidtransport.com
       Schuetz Container Systems Inc          John Millard                                Trade Vendor                                                    $1,049,189.00
    25 P.O. Box 416434                        Tel: 508-965-8296
       Boston, MA 02241-6434                  Email: John.millard@schuetz.com


       Quality Carriers Inc                   Gary Enzor                                  Trade Vendor                                                    $991,328.00
    26 1910 Sheldon Rd                        Tel: 973-445-0239
       Channelview, TX 77530                  Fax: 832-213-1593
                                              Email: genzor@qualitydistribution.com


       Agrium US Inc                          Troy Erng                                   Trade Vendor                                                    $978,705.00
    27 36494 Treasury Ctr                     Tel: 877-700-5490
       Chicago, IL 60694-3600                 Fax: 888-255-2088
                                              Email: troy.erny@Nutrion.com
       Slay Transportation Co Inc             Shannon Greene                              Trade Vendor                                                    $945,631.00
    28 75 Remittance Dr, Ste 6650             Tel: 314-647-7529
       Chicago, IL 60675-6650                 Email: sgreene@slay.com


       Cornerstone Chemical Co                Mike Driscoll                              Trade Vendor                                                     $940,638.00
    29 10800 River Rd                         Tel: 800-236-0977
       Waggaman, LA 70094                     Fax: 504-431-6689
                                              Email: mike.driscoll@cornerstonechemco.com



       CF Industries Sales                    Brett Nightingale                           Trade Vendor                                                    $869,014.00
    30 P.O. Box 95854                         Tel: 847-405-2400
       Chicago, IL 60694-5854                 Fax: 813-943-4829
                                              Email: bnitingale@cfindustries.com


 
 
 

                                        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims
               Case 19-10689-KG         Doc 1     Filed 04/01/19      Page 11 of 20



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                    x
 In re:                                             :      Chapter 11
                                                    :
 LAWTER INTERNATIONAL INC.                          :      Case No. 19-_______ ( )
                                                    :
 180 E. Broad Street                                :      TAX ID NO. XX-XXXXXXX
  Columbus, OH 43215                                :
                     Debtor.                        :
                                                    :
                                                    x

                         CORPORATE OWNERSHIP STATEMENT

        The following is the list of entities that directly or indirectly own 10% or more of any class
of the above-captioned debtor’s equity interests. This list has been prepared in accordance with
Fed. R. Bankr. P. 1007(a)(1) and Fed. R. Bankr. P. 7007.1 for filing in this chapter 11 case.

                  Shareholder                           Approximate Percentage of Units Held
                   Hexion Inc.                                        100%
              Case 19-10689-KG        Doc 1     Filed 04/01/19    Page 12 of 20



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                 x
 In re:                                          :      Chapter 11
                                                 :
 LAWTER INTERNATIONAL INC.                       :      Case No. 19-_______ ( )
                                                 :
 180 E. Broad Street                             :      TAX ID NO. XX-XXXXXXX
  Columbus, OH 43215                             :
                     Debtor.                     :
                                                 :
                                                 x

                          LIST OF EQUITY SECURITY HOLDERS

       The following is a list of the above-captioned debtor’s equity security holders. This list
has been prepared in accordance with Fed. R. Bankr. P. 1007(a)(3) for filing in this chapter 11
case.

          Equity Holder                       Address                       Ownership
           Hexion Inc.             180 E. Broad Street                        100%
                                    Columbus, OH 43215
                Case 19-10689-KG                 Doc 1    Filed 04/01/19           Page 13 of 20


 Fill in this information to identify the case and this filing:

 Debtor Name         Lawter International Inc.

 United States Bankruptcy Court for the District of Delaware

 Case number (if known): �1�9-_____


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                  12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or
partnership, must sign and submit this form for the schedules of assets and liabilities, any other document
that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual's position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


             Declaration and signature

        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized
        agent of the partnership, or another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the
        information is true and correct:

         □          Schedule NB: Assets-Real and Personal Property (Official Form 206NB)

         □          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         □          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         □          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         □          Schedule H: Codebtors (Official Form 206H)

         □          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

         □          Amended Schedule

         �          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and
                    Are Not Insiders (Official Form 204)

        �        Other document that requires a declaration      Corporate Ownership Statement; List of Equity
        Security Holders

         I declare under penalty of perjury that the foregoing is true anfc7ect.     -::f:"'tI/�-         41£
        Executed on          4/1/2019
                            __________
                                                                             � ........,__ ___
                                                                 X /.:::J�.J-_               /4_\tlA�
                                                                                                    _-++--------
                                                                                                         -
                            MM/DD/YYYY                                   Signature of individual o behalf of debtor

                                                                         George F. Knight Ill
                                                                         Printed name

                                                                         Executive Vice President
                                                                         Position or relationship to debtor



Official Form 202         Declaration Under Penalty of Perjury for Non-Individual Debtors                        Page 1
               Case 19-10689-KG          Doc 1    Filed 04/01/19      Page 14 of 20



                          LAWTER INTERNATIONAL INC.
                    ACTION BY UNANIMOUS WRITTEN CONSENT
                                OF DIRECTORS

                                          March 31, 2019

       The undersigned, being all the members of the Board of Directors (the "Board") of
Lawter International Inc., a Delaware corporation (the "Company"), acting without a meeting
pursuant to Section 141(f) of the General Corporation Law of the State of Delaware (the
"DGCL"), hereby consent to and adopt the following resolutions:

         WHEREAS, the Board has reviewed and analyzed the materials presented by
management and the outside financial and legal advisors of the Company regarding the financial
condition, capital structure, liquidity position, business model and projections, short-term and
long-term prospects of the Company, the restructuring and other strategic alternatives available
to it, and the impact of the foregoing on the Company's businesses;

       WHEREAS, the Board has reviewed and evaluated the proposed Restructuring Support
Agreement (substantially in the form presented to the Board at the meeting held on March 31,
2019, the "RSA"), by and among the Company and certain of its affiliates (collectively, the
"Hexion Parties"), certain of their creditors and certain other parties and the transactions
contemplated thereby; and

         WHEREAS, the Board has determined that it is desirable and in the best interests of the
Company, its creditors, its stockholders and its other stakeholders generally that the Company
file a petition for relief under the provisions of chapter 11 of title 11 of the United States Code
(the "Bankruptcy Code").

Voluntary Petition Under the Provisions of Chapter 11 of the Bankruptcy Code

       BE IT RESOLVED, that the Company is hereby authorized to file or cause to be filed a
voluntary petition for relief under the provisions of chapter 11 of the Bankruptcy Code (the
bankruptcy case commenced by such petition, together with the bankruptcy cases of the other
Hexion Parties, being referred to as the "Chapter 11 Cases");

        BE IT FURTHER RESOLVED, that the President, the Secretary, the Treasurer, Vice
Presidents and other officers of the Company (collectively, the "Authorized Officers") be, and
each of them acting alone hereby is, authorized to execute and verify such petition of the
Company in the name of the Company under chapter 11 of the Bankruptcy Code and to cause the
same to be filed with the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court"), in such form and at such time as the Authorized Officer executing such
petition shall determine; and

        BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized to execute and file, or cause to be filed (or direct others to do so on their
behalf as provided herein) with the Bankruptcy Court, on behalf of the Company, all petitions,
affidavits, schedules, motions, lists, applications, pleadings, and other necessary papers or
               Case 19-10689-KG         Doc 1     Filed 04/01/19     Page 15 of 20



documents, including any amendments thereto, and, in connection therewith, to employ and
retain all assistance by legal counsel, financial advisors, accountants, or other professionals and
to take any and all actions that they deem necessary or proper to obtain such chapter 11
bankruptcy relief, and to take any necessary steps to coordinate and effectuate each of the
Chapter 11 Cases.

Restructuring Support Agreement

        BE IT RESOLVED, that under the totality of the circumstances, the agreements reflected
in the RSA are in the best interests of the Company and the Board hereby authorizes and approves
the Company to document, execute, and deliver the RSA;

       BE IT FURTHER RESOLVED, that each other agreement, document, and instrument
contemplated by the RSA to be executed or delivered by the Company is hereby authorized and
approved; and

        BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby
is, authorized, empowered, and directed, in the name and on behalf of the Company, to document,
execute, and deliver the RSA, as the same may be amended, supplemented, or modified, as such
Authorized Officers may consider necessary, proper, or desirable, and in the best interests of the
Company and its stakeholders generally, consistent with the intent of these resolutions, the
execution thereof by such Authorized Officers to be conclusive evidence of such determination,
and to negotiate, document, execute, and deliver such other documents and to take any and all such
further action which such Authorized Officer determines to be necessary or appropriate in order
to effectuate the general intent of the foregoing resolutions; provided, that the Authorized Officers
shall not approve any material amendments, supplements, or modifications to, or other
amendments, supplements, or modifications that are generally inconsistent with, the RSA without
the prior approval of the Board.

Debtor-in-Possession Financing and Use of Cash Collateral

        BE IT RESOLVED, that in connection with the Chapter 11 Case, it is in the best interest
of the Company to engage in, and the Company will obtain benefits from, the lending transactions
(the "Debtor-in-Possession Financing") under that certain (a) senior secured debtor-in-possession
asset-based revolving credit facility in an aggregate principal amount of $350,000,000 to be
evidenced by that certain Amended and Restated Senior Secured Debtor-in-Possession Asset-
Based Revolving Credit Agreement, dated on or about March 31, 2019, to be entered into by and
among certain of the Hexion Parties, the lenders party thereto, JPMorgan Chase Bank, N.A. (as
administrative agent, collateral agent, swingline lender and initial issuing bank), and JPMorgan
Chase Bank, N.A., Credit Suisse Securities (USA) LLC, Credit Suisse Cayman Islands Branch
and Citigroup Global Markets Inc. (as joint lead arrangers and bookrunners) (the "DIP ABL
Credit Agreement"), and (b) senior secured term loan facility in an aggregate principal amount
of $350,000,000, dated on or about March 31, 2019, to be entered into by and among certain of
the Hexion Parties (including Hexion International Holdings B.V. ("Hexion B.V."), as borrower),
the lenders party thereto, and JPMorgan Chase Bank, N.A. as administrative agent (the "DIP Term
Loan Credit Agreement" and, together with the DIP ABL Credit Agreement, the "DIP Credit
Agreements"), in each case subject to approval by the Bankruptcy Court, which Debtor-in-
               Case 19-10689-KG         Doc 1    Filed 04/01/19     Page 16 of 20



Possession Financing is necessary and appropriate to the conduct, promotion and attainment of the
business of the Company;

        BE IT RESOLVED, that the form, terms and provisions of each of (i) the DIP Credit
Agreements, substantially in the form presented to the Board, including the use of proceeds to
provide liquidity for the Company throughout the Chapter 11 Case, substantially on the terms and
conditions set forth in the DIP Credit Agreements, and (ii) any and all of the other agreements,
including, without limitation, that certain intercompany note between Hexion Inc., as borrower,
and Hexion B.V., as lender, pursuant to which Hexion B.V. will loan the proceeds of the Debtor-
in-Possession Financing extended under the DIP Term Loan Credit Agreement to Hexion Inc. (the
"Intercompany Note"), any guarantee and security agreement, reaffirmations of guarantees,
reaffirmations of security, certificates, documents and instruments authorized, executed, delivered,
reaffirmed, verified and/or filed in connection with the Debtor-in-Possession Financing (together
with the DIP Credit Agreements, collectively, the "DIP Financing Documents") and the
Company's performance of its obligations thereunder are hereby, in all respects confirmed, ratified
and approved;

         BE IT RESOLVED, that each of the Authorized Officers, acting alone or with one or
more other Authorized Officers, is hereby authorized, empowered, and directed, in the name and
on behalf of the Company, to cause the Company to negotiate and approve the terms, provisions
of and performance of, and to prepare, execute and deliver the DIP Financing Documents to which
it is a party, in the name and on behalf of the Company under its corporate seal or otherwise, and
such other documents, agreements, instruments and certificates as may be required by the Agent
or required by the the DIP Credit Agreements and any other DIP Financing Documents;

        BE IT RESOLVED, that the Company be, and hereby is, authorized to incur the
obligations and to undertake any and all related transactions contemplated under the DIP Financing
Documents (collectively, the "DIP Financing Transactions");

        BE IT RESOLVED, that each of the Authorized Officers, acting alone or with one or
more other Authorized Officers, is hereby authorized to grant security interests in, and liens on,
any and all property of the Company as collateral pursuant to the DIP Financing Documents to
secure all of the obligations and liabilities of the Company thereunder to the agents and lenders
thereunder, and to authorize, execute, verify, file and/or deliver to the Agent, on behalf of the
Company, all agreements, documents and instruments required by the Lenders in connection with
the foregoing;

        BE IT RESOLVED, that each of the Authorized Officers, acting alone or with one or
more other Authorized Officers, is hereby authorized, empowered, and directed, in the name and
on behalf of the Company, to take all such further actions including, without limitation, to pay all
fees and expenses, in accordance with the terms of the DIP Financing Documents, which shall, in
such Authorized Officer's sole judgment, be necessary, proper or advisable to perform the
Company's obligations under or in connection with the DIP Financing Documents and the
transactions contemplated therein and to carry out fully the intent of the foregoing resolutions;
               Case 19-10689-KG        Doc 1     Filed 04/01/19     Page 17 of 20



       BE IT RESOLVED, that each of the Authorized Officers, acting alone or with one or
more other Authorized Officers, is hereby authorized, empowered, and directed, in the name and
on behalf of the Company, to execute and deliver any amendments, supplements, modifications,
renewals, replacements, consolidations, substitutions and extensions of the DIP Credit Agreements
and/or any of the DIP Financing Documents which shall, in such Authorized Officer's sole
judgment, be necessary, proper or advisable;

        BE IT RESOLVED, that, in connection with the commencement of the Chapter 11 Cases,
each of the Authorized Officers, acting alone or with one or more other Authorized Officers, is
authorized to seek approval from the Bankruptcy Court of an order in interim and final forms, to
(i) enter into and implement in all respects the transactions contemplated by the DIP Financing
Documents, including the incurrence of obligations under, and granting of liens to secure, the
Debtor-in-Possession Financing, and (ii) continue to use the cash collateral and other collateral
under the Company's secured credit facilities in the ordinary course of business (a "DIP/Cash
Collateral Order"), as contemplated by, and agreed to in, the DIP Financing Documents, and
each of the Authorized Officers be, and hereby are, authorized, empowered, and directed to
negotiate, execute, and deliver any and all agreements, instruments, or documents, by or on behalf
of the Company, necessary to implement the DIP/Cash Collateral Order, as well as any additional
or further agreements for the use of cash collateral in connection with the Chapter 11 Cases, which
agreement(s) may require the Company to grant liens to the Company's existing lenders, and each
other agreement, instrument, or document to be executed and delivered in connection therewith,
by or on behalf of the Company pursuant thereto or in connection therewith, all with such changes
therein and additions thereto as any Authorized Officer approves, such approval to be conclusively
evidenced by the taking of such action or by the execution and delivery thereof.

Retention of Professionals

        BE IT RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and directed, on behalf of and in the name of the Company, to employ the law firm of
Latham & Watkins LLP to represent and advise the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company's rights and
obligations, including filing any pleadings, in connection with the Chapter 11 Cases, and the
Authorized Officers are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon filing of the Chapter 11
Cases, and cause to be filed an appropriate application with the Bankruptcy Court for authority to
retain the services of Latham & Watkins LLP;

         BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and directed, on behalf of and in the name of the Company, to employ the
law firm of Richards, Layton & Finger, P.A. to represent and advise the Company in carrying out
its duties under the Bankruptcy Code, and to take any and all actions to advance the Company's
rights and obligations in connection with the Chapter 11 Cases, and the Authorized Officers are
hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and immediately upon the filing of the Chapter 11 Cases, and cause to be filed
an appropriate application with the Bankruptcy Court for authority to retain the services of
Richards, Layton & Finger, P.A.;
              Case 19-10689-KG         Doc 1    Filed 04/01/19     Page 18 of 20



         BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and directed, on behalf of and in the name of the Company, to employ the
firm of Moelis & Company LLC, as financial advisor, to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company's rights and obligations in connection with the Chapter 11 Cases, and the Authorized
Officers are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Chapter 11 Cases, and cause
to be filed an appropriate application with the Bankruptcy Court for authority to retain the
services of Moelis & Company LLC;

         BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and directed, on behalf of and in the name of the Company, to employ the
firm of AlixPartners, LLP, as restructuring advisor, to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company's rights and obligations in connection with the Chapter 11 Cases, and the Authorized
Officers are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Chapter 11 Cases, and cause
to be filed an appropriate application with the Bankruptcy Court for authority to retain the
services of AlixPartners, LLP;

        BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and directed, on behalf of and in the name of the Company, to employ the
firm of Omni Management Group, as claims, noticing, soliciting, and balloting agent, to assist
the Company in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance the Company's rights and obligations in connection with the Chapter 11
Cases, and the Authorized Officers are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and immediately upon the filing of the
Chapter 11 Cases, and cause to be filed an appropriate application with the Bankruptcy Court for
authority to retain the services of Omni Management Group; and

        BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and directed, on behalf of and in the name of the Company, to employ any
other professionals necessary to assist the Company in carrying out its duties under the
Bankruptcy Code; and in connection therewith, the Authorized Officers are hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers prior to or
immediately upon the filing of the Chapter 11 Cases and cause to be filed appropriate
applications with the Bankruptcy Court for authority to retain the services of any other
professionals, as necessary.

General

       BE IT RESOLVED, that all acts lawfully done or actions lawfully taken by any
Authorized Officer of the Company to seek relief on behalf of the Company under chapter 11 of
the Bankruptcy Code or in connection with the Chapter 11 Cases in connection with such
proceedings, or any matter related thereof, be, and hereby are, adopted, ratified, confirmed, and
approved in all respects as the acts and deeds of the Company;
               Case 19-10689-KG         Doc 1    Filed 04/01/19      Page 19 of 20



        BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized, empowered, and directed, in the name and on behalf of the Company, to
cause the Company to take any action, as in the judgment of such Authorized Officer shall be or
become necessary, proper, and desirable, to cause each of the other Hexion Parties to take any
action necessary, proper, and desirable to put into effect the purposes of the foregoing resolutions
and the transactions contemplated by these resolutions;

        BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized, empowered, and directed, in the name and on behalf of the Company, to
cause the Company to enter into, execute, deliver, certify, file, and/or record and perform such
agreements, instruments, motions, affidavits, applications for approvals or ruling of
governmental or regulatory authorities, certificates, or other documents, to incur all such fees and
expenses and to take such other action, as in the judgment of such Authorized Officer shall be or
become necessary, proper and desirable to prosecute to a successful completion of the Chapter
11 Cases, and to carry out and put into effect the purposes of the foregoing resolutions and the
transactions contemplated by these resolutions;

        BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and empowered, with full power of delegation, for and in the name and on
behalf of the Company to amend, supplement or otherwise modify from time to time the terms of
any documents, certificates, instruments, agreements, or other writings referred to in the
foregoing resolutions;

        BE IT FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized and empowered, with full power of delegation, for and in the name and on
behalf of each of the other Hexion Parties, to execute and authorize and take such other actions
that are deemed necessary and advisable, with respect to any documents, certificates,
instruments, agreements, or other writings referred to in the foregoing resolutions;

        BE IT FURTHER RESOLVED, that all acts, actions, and transactions that are
consistent with the foregoing resolutions done in the name of and on behalf of the Company,
which acts would have been approved by the foregoing resolutions except that such acts were
taken before these resolutions were certified, are hereby adopted, ratified, confirmed, and
approved in all respects as the acts and deeds of the Company; and

        Any facsimile or other electronic signature of the Board to these resolutions shall be fully
effective as an original signature hereto. Upon execution of these resolutions, the undersigned
hereby directs that these resolutions be filed in the Company’s minute book.

                                   [SIGNATURE PAGE FOLLOWS.]
Case 19-10689-KG   Doc 1   Filed 04/01/19   Page 20 of 20
